In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
          _______________________________

                   06-19-00254-CR
          _______________________________


           LAWRENCE MORGAN, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 17F0521-005




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Our review of the reporter’s record and the clerk’s record indicates that they contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3).

The clerk’s record and volumes three, four, and five of the reporter’s record contain the name of a

person who was a minor at the time the offense was committed. Rule 9.10(b) states, “Unless a

court orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volumes three, four, and five of the reporter’s record contain sensitive data, we

order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the

electronically filed clerk’s record and volumes three, four, and five of the reporter’s record.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: August 31, 2020




                                                  2